IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                   Fifth Circuit

                                                                  FILED
                                                                  June 23, 2008
                                No. 07-60043
                              Summary Calendar               Charles R. Fulbruge III
                                                                     Clerk

MONDRIC BRADLEY

                                            Plaintiff-Appellant

v.

MISSISSIPPI DEPARTMENT OF CORRECTIONS; CHRISTOPHER EPPS,
Commissioner; LAWRENCE KELLY, Superintendent of the Classification
Department; ROY ROGERS, Warden, Area II; MAXENE LENCH; PAMELA
ROBINSON; EMMITT L SPARKMAN, Deputy Commissioner; UNKNOWN
LEWIS; A TAYLOR, Lieutenant

                                            Defendants-Appellees


                 Appeal from the United States District Court
                   for the Northern District of Mississippi
                           USDC No. 4:06-CV-205


Before JOLLY, DENNIS, and PRADO, Circuit Judges.
PER CURIAM:*
      Mondric Bradley, Mississippi prisoner # 46406, appeals from the district
court’s dismissal of his civil-rights lawsuit, filed pursuant to 42 U.S.C. § 1983,
for failure to state a claim upon which relief may be granted. Bradley has filed
a motion to proceed in forma pauperis (IFP) on appeal, challenging the district


      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                  No. 07-60043

court’s certification that his appeal was not taken in good faith pursuant to
Baugh v. Taylor, 117 F.3d 197, 199-202 (5th Cir. 1997).
      Bradley argues that (1) he was assigned to a prison housing facility that
is not appropriate for prisoners with his medical disabilities, thereby violating
his due process rights, and (2) his prison housing assignment was the result of
retaliation for filing a prior lawsuit. Because Bradley does not have a liberty
interest in his housing classification, he has failed to state a valid due process
claim on this basis. See Wilkerson v. Stalder, 329 F.3d 431, 435-36 (5th Cir.
2003); Moody v. Baker, 857 F.2d 256, 257-58 (5th Cir. 1988). Moreover, his
conclusional allegations of retaliation are insufficient to state a claim. See
Moody, 857 F.2d at 258.
      The district court’s certification that Bradley’s appeal is not taken in good
faith is upheld, Bradley’s motion for IFP on appeal is denied, and this appeal is
dismissed as frivolous. See Baugh, 117 F.3d at 202 & n.24; 5TH CIR. R. 42.2.
Bradley is hereby informed that the dismissal of this appeal as frivolous counts
as a strike for purposes of 28 U.S.C. § 1915(g), in addition to the strike for the
district court’s dismissal. See Adepegba v. Hammons, 103 F.3d 383, 387-88 (5th
Cir. 1996). Bradley also earned a strike in Bradley v. Thompson, No. 4:98-cv-
00171-GHD (N.D. Miss. May 19, 1999). As Bradley now has accumulated at
least three strikes, he is barred from proceeding IFP in any civil action or appeal
filed while he is incarcerated or detained in any facility unless he is under
imminent danger of serious physical injury. See § 1915(g).
      IFP MOTION DENIED; APPEAL DISMISSED AS FRIVOLOUS; 28
U.S.C. § 1915(g) BAR IMPOSED.




                                        2